Title: To James Madison from Stephen Kingston, 19 December 1811 (Abstract)
From: Kingston, Stephen
To: Madison, James


19 December 1811, Philadelphia. “At the present eventful moment I beg leave to offer my services as Consul & Commercial Agent at Vera Cruz, to which I am recommended by the general voice of my fellow Citizens, expressed in the most flattering manner. Above 28 years this has been my home; at intervals wherever Commercial pursuits have found me, the prosperity of the United States & the freedom of her Citizens have not wanted a zealous advocate, and sometime with advantage, where no accredited Agent resided.”
